Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020082785, filed on 04/01/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDSs) submitted on 07/29/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim status
Claims 2, 4, 12 and 14 have been canceled. Claims 1, 3, 11, 13 and 16 have been amended. Claims 1, 3, 5-11, 13 and 15-21 are presented for examination and are allowed herewith. 
The previous objection to claims 2 and 12 has been withdrawn due to applicant’s claims cancelation.
The previous objection to claim 16 has been withdrawn due to applicant’s claim amendment.  

Allowable Subject Matter
      When interpreting the current independent claims, in light of the Specification filed on
06/10/2020, the claimed invention is patentably distinct from the prior art of record. In particular,
the prior art of record individually or in combination does not disclose or fairly suggest the deployment of a supervisor cluster comprising virtual machines (VMs) and defining a private network with a subnet in a datacenter set to connect the VMs in the supervisor cluster and further the routers of the first and second private networks are configured to advertise their subnets to gateway router of the datacenter set for the gateway to advertise the first subnet of the first private network to the second private network and to advertise the second subnet of the second private network to the first private network. The data messages are for debug operations performed by a VM in the supervisor cluster on Pods in the guest cluster. This method enables providing administrators with ability to configure and customize network deployments for administrators who wish to adjust system's networking. The method allows a cloud computing environment to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device, thus enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. A cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's provider and therefore, the found prior art of record Guo (CN. No. 113141386 A) in view of Aso et al. (US. Pub. No. 2011/0194494 A1) does not explicitly teach the above inventive concept and the limitations “deploying a guest cluster comprising a plurality of Kubernetes Pods, deploying a supervisor cluster comprising a plurality virtual machines (VMs) including at least one particular VM that performs management plane operations for the plurality of Kubernetes Pods of the guest cluster”;…; “wherein said advertising by the gateway router allows machines in one private network to forward data messages to machines in a different private network, said data messages including management-plane data messages sent by a VM, which is in the supervisor cluster and is connected to the first private network, to Kubernetes Pods that is in the guest cluster and is connected to the second network” of independent claim 1. The same reasoning applies to independent claim 11 mutatis mutandis.
    Accordingly, dependent claims 3, 5-10, 13 and 15-21 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455